UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4272



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LOUIE GEORGE SINCLAIR, a/k/a Vincent Metallo,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:07-cr-00083-JAB-1)


Submitted:   August 18, 2008             Decided:   September 17, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Harry L.
Hobgood, Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Louie    George    Sinclair     was    convicted    of   wire   fraud,    in

violation of 18 U.S.C. § 1343 (2000), and was sentenced to eighteen

months in prison.      Sinclair now appeals.        His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising one issue but stating that there are no meritorious grounds

for appeal. Sinclair was advised of his right to file a pro se

supplemental   brief,    but   did    not    file   a   brief.       Finding   no

reversible error, we affirm.

     Sinclair asserts that the district court erred when it used

the 2001 version of the U.S. Sentencing Guidelines Manual in

calculating his advisory Guidelines range.              We disagree.

     We note first that, although Sinclair’s sentencing hearing

took place in February 2008, the district court properly did not

use the version of the Guidelines then in effect because, under

Fourth Circuit precedent, see, e.g., United States v. Iskander, 407

F.3d 232, 242 & n.8 (4th Cir. 2005), to do so would have resulted

in a violation of the Ex Post Facto Clause.                      The court was

obligated to use the Guidelines edition in effect when Sinclair

committed the offense. See USSG §§ 1B1.11(a), (b)(1), p.s. (2007).

     We have stated that wire fraud is not an ongoing offense;

instead, it “occur[s] on [a] specific, identifiable occasion[].”

United States v. Bakker, 925 F.2d 728, 739 (4th Cir. 1991).                Wire

fraud “is complete when a transmission is made to further the


                                       2
overall scheme to defraud.”        United States v. Tulaner, 512 F.3d

576, 579 (9th Cir. 2008); United States v. Carrington, 96 F.3d 1,

7 (1st Cir. 1996).     Sinclair committed wire fraud in March 2002,

when the transmission in question took place.        Accordingly, the

district court correctly used the 2001 version of the Guidelines in

calculating Sinclair’s advisory Guidelines range.

      We review a sentence for reasonableness, applying the abuse of

discretion standard. Gall v. United States, 128 S. Ct. 586, 597-98

(2007); see also United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).    The record reveals that the district court followed

the   necessary   procedure   in   sentencing   Sinclair,   calculating

Sinclair’s advisory Guidelines range of 18-24 months, considering

that range in conjunction with the factors set forth at 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2008), and explaining its reason for

selecting the sentence.    Pauley, 511 F.3d at 473.     We may presume

that a sentence within the properly calculated advisory Guidelines

range is reasonable.     United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007); see also Rita v. United States, 127 S. Ct. 2456,

2462-69 (2007).    Sinclair has not rebutted this presumption.      We

conclude that his sentence is reasonable.

      We have examined the entire record in this case in accordance

with the requirements of Anders, and we find no meritorious issues

for appeal.   Accordingly, we affirm.     This court requires counsel

inform his client, in writing, of his right to petition the Supreme


                                    3
Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state

that a copy of the motion was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                4